OMB APPROVAL OMB Number: 3235-0063 Expires: April 30, 2015 Estimated average burden hours per response: ……………1,998.78 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) X ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the year ended June 30, 2012 TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-50156 MOLECULAR PHARMACOLOGY (USA) LIMITED (Exact name of registrant as specified in its charter) NEVADA 71-0900799 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Drug Discovery Centre, 284 Oxford Street, Leederville 6007 Perth, Western Australia (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code 011-61-8-9443-3011 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Not Applicable Not Applicable Securities registered pursuant to Section 12(g) of the Act: Common Stock with a par value of $0.001 per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined by Rule 405 of the Securities Act Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act Yes x No o Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Not Applicable . Yes o No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Not Applicable . Yes o No o i Indicate by check mark whether the registrant is large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act) Yes o No x State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant's most recently completed second fiscal quarter. 23,553,740 common shares @ $0.019 (1) $447,521.06 (1) Last close price on June 30, 2012 APPLICABLE ONLY TO REGISTRANTS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes o No o Not Applicable . (APPLICABLE ONLY TO CORPORATE REGISTRANTS) Indicate the number of shares outstanding of each of the registrant's classes of common stock, as of the latest practicable date. 111,553,740 common shares issued and outstanding as of August 21, 2012. DOCUMENTS INCORPORATED BY REFERENCE None . ii Table of Contents FORWARD LOOKING INFORMATION 1 PART I 1 Item 1. Business 1 Business Development - Formation and Reorganization 1 Our Current Business 2 Licensed Products 2 Patents & Trademarks 3 Marketing 3 Manufacturing & Supply 3 Competition 3 Governmental Regulation 4 Environmental Compliance 6 Research & Development 6 Employees 6 Immediate Business Plans 6 Reports to Securities Holders 6 Item 1A. Risk Factors 7 Item 1B. Unresolved Staff Comments 7 Item 2. Properties 7 Item 3. Legal Proceedings 7 Item 4. Mine Safety Disclosures 7 PART II 7 Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 7 Holders of Common Stock 8 Dividends 8 Equity Compensation Plan 8 Recent Sales of Unregistered Securities 8 Item 6. Selected Financial Data 8 Item 7. Management Discussion and Analysis of Financial Condition and Results of Operations 8 2012 Activities and Developments 8 Results of Operation 9 Off-Balance Sheet Arrangement 10 Research and Development 10 Capital Expenditure Commitments 11 Strategic Acquisitions 11 Recent Accounting Pronouncements 11 Critical Accounting Policies and Estimates 11 Stock-based Compensation 12 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 12 Item 8. Financial Statements and Supplementary Data 12 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 30 Item 9A. Controls and Procedures 30 (a) Evaluation of Disclosure Controls and Procedures 31 (b) Internal control over financial reporting 31 Item 9A(T). Controls and Procedures 31 Item 9B. Other Information 31 PART III 31 Item 10. Directors and Executive Officers and Corporate Governance 31 Identification of Directors and Executive Officers 31 Family relationships 31 Significant Employees 32 Involvement in Certain Legal Proceedings 32 Audit Committee Financial Expert 32 iii Audit Committee 32 Disclosure Committee and Charter 32 Compliance with Section 16(a) of the Securities Exchange Act of 33 Code of Ethics 33 Item 11. Executive Compensation 33 Summary of Compensation of Executive Officers 33 Board of Directors Report on Executive Compensation 34 Stock Options/SAR Grants 34 Long-Term Incentive Plans/Equity Compensation Plan 34 Compensation of Directors 34 Stock Option Plans 34 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 35 Security Ownership of Certain Beneficial Owners and Management 35 Changes in Control 35 Item 13. Certain Relationships and Related Transactions, and Directors Independence 35 Certain Relationships and Related Transactions 35 Director Independence 36 Item 14. Principal Accounting Fees and Services 36 Fees and Services 36 Pre-Approval Policies and Procedures 37 PART IV 37 Item 15. Exhibits, Financial Statement Schedules 37 Exhibit Number and Exhibit Title 37 SIGNATURES 38 iv FORWARD LOOKING INFORMATION This annual report contains forward-looking statements as that term is defined in the Private Securities Litigation Reform Act of 1995. These statements relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as "may", "will", "should", "expects", "plans", "anticipates", "believes", "estimates", "predicts", "potential" or "continue" or the negative of these terms or other comparable terminology.
